DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of an electrolyte solution comprising at least one additive comprising compound (I) represented by Formula (I), specifically tris(tert-butyldimethylsilyl) phosphite [where R11 = -C(CH3)3] cited in claim 6; at least one additive compound (II) comprising a compound (b) where Rf11 = -CH2CF2CF3; further comprising a solvent comprising a non-fluorinated saturated cyclic carbonate, specifically ethylene carbonate and further comprising an electrolyte salt comprising LiPF6 in the reply filed on 2-9-2022 is acknowledged.          An electrolyte solution comprising at least one additive comprising compound (I) represented by Formula (I), specifically tris(tert-butyldimethylsilyl) phosphite [where R11 = -C(CH3)3] cited in claim 6; at least one additive compound (II) comprising a compound (b) where Rf11 = -CH2CF2CF3; further comprising a solvent comprising a non-fluorinated saturated cyclic carbonate, specifically ethylene carbonate and further comprising an electrolyte salt comprising LiPF6   was found allowable. Therefore, an electrolyte solution comprising at least one additive comprising compound (I) represented by Formula (I), specifically tris(tert-butyldimethylsilyl) phosphite [where R11 = -C(CH3)3] cited in claim 6; at least one additive compound (II) comprising a compound (b) where Rf11 = -CH2CH3; further comprising a solvent comprising a non-fluorinated saturated cyclic carbonate, 6 was searched.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the compound (I) present in an amount of 0.001-10% by mass relative to the solvent, does not reasonably provide enablement for the compound (I) to be present in any amount .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the compound (II) present in an amount of 0.001-10% by mass relative to the solvent, does not the compound (II) to be present in any amount.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 1 is rejected because the claim should cite “An electrolyte solution comprising additives comprising:”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (KR 2016- 0049077, translation).            Yim et al. teaches in claim 1, a lithium secondary battery comprising an electrolyte solution containing a trimethylsilyl phosphite compound [P-(O-Si(CH2)2-R3)3]     where R3 = C1-C20 group [teaching a compound similar to Formula (I)].  Yim et al. [further comprising a solvent, claim 2] and a lithium salt [further comprising an electrolyte salt, claim 7].  Yim et al. teaches in claim 4, that the cyclic carbonate can be ethylene carbonate (EC) or propylene carbonate (PC) [teaching a compound similar to compound (II), represented by formula (b); the acyclic carbonate can be dimethyl carbonate (DMC) or diethyl carbonate (DEC) or ethyl methyl carbonate (EMC) [teaching a non-fluorinated acyclic carbonate, claim 3] in the lithium salt can be LiPF6, LiBF4, etc. Yim et al. teaches on page 6 of the translation, an electrolyte solution comprising 1M of LiPF6, EC + EMC and 5 weight percent of the trimethylsilyl phosphite compound.            Yim et al. teaches the claimed invention as explained above teaching a  propylene carbonate where R = C instead of Rf = a C2-C6 alkyl group optionally containing a fluorine atom.       The presence of an ethyl group in the position 3 of the propylene carbonate instead of a methyl group however does not lead to any technical effect.            Yim et al. teaches the claimed invention as explained above teaching a trimethylsilyl phosphite compound where R3 = -CH3 group instead of a -C2-C6 alkyl group such as a -CH2CH3.
          The presence of an ethyl group for R3 instead of a methyl group however does not lead to any technical effect.
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. (KR 2016- 0049077, translation) in view of Mita et al. (US 2015/200423).2)2-R3)3]     where R3 = C1-C20 group [teaching a compound similar to Formula (I)].  Yim et al. teaches in claim 2, that the electrolyte solution further contains a cyclic carbonate, an acyclic carbonate and a lithium salt.  Yim et al. teaches in claim 4, that the cyclic carbonate can be ethylene carbonate (EC) or propylene carbonate (PC) [teaching a compound similar to compound (II), represented by formula (b); the acyclic carbonate can be dimethyl carbonate (DMC) or diethyl carbonate (DEC) or ethyl methyl carbonate (EMC) in the lithium salt can be LiPF6, LiBF4, etc. Yim et al. teaches on page 6 of the translation, an electrolyte solution comprising 1M of LiPF6, EC + EMC and 5 weight percent of the trimethylsilyl phosphite compound.            Yim et al. teaches the claimed invention as explained above teaching a  propylene carbonate where R = C instead of Rf = a C2-C6 alkyl group optionally containing a fluorine atom.       The presence of an ethyl group in the position 3 of the propylene carbonate instead of a methyl group however does not lead to any technical effect.            Yim et al. teaches the claimed invention as explained above teaching a trimethylsilyl phosphite compound where R3 = -CH3 group instead of a -C2-C6 alkyl group such as a -CH2CH3 or a -C(CH3)3 group, etc. in an amount of 0.001-10% by mass. 
             Mita et al. teaches in claim 1, a battery comprising a nonaqueous electrolytic solution including silyl compound where one or two or more silicon-oxygen-containing groups (SiR3-O-) are present. Mita et al. teaches in claim 9 and compound 4-4 and 4-5 [a compound where R3 = CH3] and teaches in Formula (4-5) where R3= a t-butyl dimethyl group) which is the exact same Formula of the present claim 6 [teaching tris(tert-butyldimethylsilyl) phosphite].  Mita et al. teaches in claim 10, that the content of the silyl compound in the nonaqueous electrolytic solution is 0.01-3 weight percent. Mita et al. teaches in claim 12, a battery pack (module) comprising the secondary battery.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use tris(tert-butyldimethylsilyl) phosphite instead of tris (trimethylsilyl) phosphite as the additive compound (I) because Mita et al. teaches that both these silyl phosphite additive materials can be used in the electrolyte as explained above and one would expect therefore that these silyl phosphite additive materials would function in a similar way and give similar results.           Yim et al. does not specifically teach the amounts of the tris(tert-butyldimethylsilyl) phosphite present in the electrolyte solution but it would be within the skill of the ordinary person to use in amounts of up to about 10% by weight of the electrolyte composition depending on the efficiency and cost requirements.           It would have been obvious to one having ordinary skill in the art at the time the invention was made to use 0.01-3 weight percent of the tris(tert-butyldimethylsilyl) phosphite additive in the electrolyte solution because Mita et al. teaches this range and since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use 0.01-3 weight percent of the tris(tert-butyldimethylsilyl) phosphite additive in the electrolyte solution because Mita et al. teaches this range and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
          Yoon et al. (EP 2 498 329) teaches in claims 1, 4-5 and 15, a nonaqueous electrolyte for a rechargeable lithium battery comprising a lithium salt; a nonaqueous organic solvent including more than 50 weight percent of an ester-based solvent; a 1st additive of lithium difluoro (oxalato) borate (LiF2OB)(LiODFB) [teaching compound according to Formula (a) in an amount of 0.1-5 weight percent and a 2nd additive comprising tris(trialkylsilyl) phosphite in an amount of 0.1-5 weight percent. A tris(trialkylsilyl) phosphite is a compound falling under the subject matter of Formula (I) claimed in claim 1. The electrolyte solution can improve battery capacity, cycle life and performance deterioration and prevent battery capacity deterioration and output decreased when a battery is allowed to stand at high temperature. Using an electrolyte solution comprising a compound of Formula (1) and another additive characterized by a five-member heterocyclic ring in order to improve battery performance is known in the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727